IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTHA MITCHELL : CIVIL ACTION

v. : NO. 17-1806

ALLSTATE INSURANCE COMPANY

ORDER
AND NOW, this 29th day of March 2019, upon considering Defendant’s Motion for
summary judgment (ECF Doc. No. 58), the pro se Plaintiff s multiple Responses (ECF Doc. Nos.
60, 63, 67 and 73), and for reasons in the accompanying Memorandum, it is ORDERED
Defendant’s Motion for summary judgment (ECF Doc. No. 58) is GRANTED as the Plaintiff has
not adduced clear and convincing evidence of her home insurer’s bad faith and judgment as a

matter of law as warranted in favor of Defendant. The Clerk of Court shall close this case.

 

KEARW, J.

